Order, Supreme Court, Bronx County (John S. Moore, J.), entered on or about August 29, 2005, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant’s challenge to the choice of risk factors made by the Legislature and the Board of Examiners of Sex Offenders is unavailing (see People v Bligen, 33 AD3d 489 [2006], lv denied 8 NY3d 803 [2007]; People v Joe, 26 AD3d 300 [2006], lv denied 7 NY3d 703 [2006]). There were no special circumstances warranting a downward departure (see People v Guaman, 8 AD3d 545 [2004]). Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.